Citation Nr: 1441117	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  06-21 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include adjustment disorder, depression, bipolar disorder, and alcohol abuse.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran had active service from February 1989 to April 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in St. Petersburg, Florida.

In a May 2013 decision, the Board denied service connection for an acquired psychiatric disorder, to include PTSD and disorders other than PTSD.  The Veteran appealed the May 2013 Board decision that denied service connection for an acquired psychiatric disorder, to include PTSD and disorders other than PTSD, to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in March 2014, the Court granted a Joint Motion for Remand (JMR), which remanded the issue of service connection for an acquired psychiatric disorder, to include PTSD and disorders other than PTSD, back to the Board for development consistent with the JMR.

After reviewing the contentions and evidence of record, including the applicable regulations, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  In this decision, the Board will bifurcate the acquired psychiatric disorder issues, address the merits of the claim for PTSD, and remand the claim for an acquired psychiatric disorder, other than PTSD.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of service connection for an acquired psychiatric disorder, other than PTSD, to include adjustment disorder, depression, bipolar disorder, and alcohol abuse, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. 
§§ 101, 1101, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the introduction, in a May 2013 rating decision the Board effectively denied two issues: 1) service connection for PTSD, and 2) service connection for an acquired psychiatric disability, other than PTSD.  While that decision was vacated in its entirety by a JMR and by the Court Order enforcing the JMR, the issue of service connection for PTSD was not actually addressed by the JMR.  Put another way, the JMR took no issue with the determination that service connection for PTSD was not warranted.  Nevertheless, because the Board decision was vacated in its entirety, the Board must once again address the issue of service connection for PTSD.  This is done below. 
 
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  

PTSD is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.309(b) (requiring continuity of a condition after service if chronicity is not found in service) does not apply to those conditions.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The applicable regulation requires that the in-service stressor or traumatic event involve actual or threatened death, serious injury, or a threat to the physical integrity of self or others and the person's response involve intense fear, helplessness, or horror.  See DSM-IV § 309.81 (4th ed. 1994).

If a claim for service connection for PTSD is based on allegations of in-service personal assault, evidence from sources other than a veteran's service records may corroborate a veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor and such evidence include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

The regulation specifically provides that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than a veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and "consistent with the circumstances, conditions, or hardships of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d),(f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99.

If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that she has PTSD as a result of events that occurred during active service.  She has identified her primary stressor as physical abuse at the hands of her spouse.  She has stated that he punched her in the face on multiple occasions and held a gun to her head, threatening to kill her.  As a result, she avers that she became depressed and suicidal.   

With regard to the first element necessary for a grant of service connection (medical evidence of PTSD), the Board finds that the weight of the evidence is against a finding that there is a current diagnosis of PTSD that complies with DSM-IV criteria.  The first requirement for any service connection claim is competent evidence of existence of a current disability.  Brammer, 3 Vet. App. at 225.  The Veteran in this case has never been formally diagnosed with PTSD.  

The Veteran's service treatment records are negative for a diagnosis of PTSD.  Indeed, after conducting a complete psychiatric evaluation in February and March 1990, a psychologist did not diagnose any disorders on Axis I of the DSM-IV diagnosis chart.  Rather, the psychologist assessed a personality disorder not otherwise specified.  

Following separation from service, the Veteran was afforded a VA psychiatric examination in March 1994.  Again, the VA examiner did not render any diagnoses on Axis I of the DMS-IV diagnosis chart, but assessed a personality disorder.

In August 2004, a VA clinical psychologist conducted an initial psychiatric assessment.  The psychologist recorded the Veteran's claimed stressors, including her allegations spousal abuse, in her report.  However, the psychologist did not render a diagnosis of PTSD, but, rather, diagnosed adjustment disorder with mixed emotional features as well as personality disorder not otherwise specified.  

At a follow-up evaluation later that month, a VA psychiatrist assessed rule out depressive disorder not otherwise specified, rule out dysthymia with superimposed mild/moderate major depressive symptoms, rule out underlying personality disorder not otherwise specified, with predominance of dependent features.  

VA treatment records from 2005 indicate the Veteran was being followed by the psychiatry department and was taking medication for depression.  A June 2005 VA treatment note lists her diagnoses as chronic adjustment disorder, mixed, with underlying dysthymia with possible dependent/passive traits.  

PTSD screens from July 2007 and December 2008 PTSD screen were negative.  Despite this, in a March 2009 VA treatment note, a VA physician noted that the Veteran had symptoms of PTSD and was being treated by a private psychologist.  The doctor assessed "probable PTSD" along with depression and adjustment disorder.  

In October 2009, a VA psychologist conducted an interview of the Veteran, and concluded that, while a definitive diagnosis could not be made based on a brief screening interview, the Veteran reported symptoms consistent with individuals who suffer from mild levels of PTSD, as well as bipolar disorder and generalized anxiety disorder.  The psychologist listed PTSD, delayed onset, secondary to spousal abuse during active duty, among the Axis I diagnoses.  However, the psychologist did not explain how the Veteran met the DSM-IV criteria to justify the assignment of a PTSD diagnosis.  Later that month, an October 2009 VA treatment note also lists PTSD as a "working diagnosis", suggesting that PTSD was not an actual final diagnosis at that time.  That PTSD was not a final diagnosis is supported by the fact that private treatment records from the Veteran's treating psychologist in 2009 only list a diagnosis of depression, and not a diagnosis of PTSD.

In February 2010, the same VA physician who assessed "probable PTSD" in March 2009 listed PTSD among many diagnoses, including non-psychiatric diagnoses, as well as generalized anxiety disorder, bipolar depressed severe without psychosis, depression, and borderline personality disorder.  However, a March 2010 VA psychiatry treatment note lists a diagnosis of bipolar affective disorder, depression, attention deficit disorder, and borderline personality disorder.  These diagnoses continue through current VA treatment records.  

The Veteran was afforded a VA psychiatric examination in June 2010.  The VA examiner recorded the Veteran's history of stressors, including her allegations of spousal abuse, but concluded that she did not meet the DSM-IV stressor criteria or the DSM-IV criteria for a diagnosis of PTSD.  

The Veteran was afforded another VA examination in August 2010.  The VA examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD using the Clinician Administered PTSD Scale (CAPS) and the Structured Clinical Interview for the DSM-IV Axis I Disorders (SCID).  The VA examiner further noted that although the Veteran appeared to meet the requirements for Criteria A and D, she did not endorse any re-experiencing symptoms from Criterion B or avoidance or numbing symptoms from Criterion C.  Therefore, she did not meet the criteria for a diagnosis of PTSD.  The VA examiner did assess depressive disorder not otherwise specific and alcohol abuse on Axis I.  

In addition, a PTSD screen was negative in June 2010, and the VA clinician noted that he reviewed the results of the PTSD screen and personally evaluated the Veteran including inquiry about feelings of hopelessness, suicidal thoughts, suicide plan, and prior suicide attempts.  Based on the evaluation, the VA clinician concluded that there was no PTSD diagnosis.  A PTSD screen was also negative in August 2011.  

The Board acknowledges that PTSD diagnosis made by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  However, here when one doctor has found that a diagnosis of PTSD is warranted and several other doctors have found that it is not, the Board must assess the weight and probative value to be afforded to each piece of evidence.

Based on the foregoing, the Board finds that the weight of the evidence is against a finding that the Veteran's psychiatric symptomatology has warranted a diagnosis of PTSD at any time during the course of her appeal.  Although a VA psychologist assessed PTSD on Axis I in October 2009, she noted that a definitive diagnosis of PTSD could not be made at that time based on a brief screening interview.  Moreover, no other formal Axis I diagnosis of PTSD has been made by any clinician other than in October 2009, and again, that medical professional did not explain how the Veteran's symptoms aligned with the DSM-IV definition of PTSD.  This is particularly relevant in that subsequent VA medical opinions in June and August 2010  specifically explained why the Veteran's symptomatology did not meet the DSM-IV criteria for a diagnosis of PTSD.  Moreover, the more recent examinations were ordered in part to clarify what the appropriate psychiatric diagnosis was.  See Cohen at 140.  

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  Here, multiple psychiatric diagnoses are of record, and each was provided by a medical professional who was presumably qualified by training and experience to render the opinion.  As such, each of these records is found to be competent and credible and each therefore constitutes probative evidence.  However, it is the role of the Board as fact finder to determine what evidence is the most probative. 

As explained, the more recent medical opinions have included exacting detail as to why the Veteran did not meet the DSM-IV criteria.  Given that the only records which list PTSD as one of the Veteran's Axis-I psychiatric disorders fail to actually explain why she warrants such a diagnosis, those records are found to be less probative and therefore entitled to reduced weight.  In short, the Board does not believe that the Veteran's psychiatric symptomatology has warranted a diagnosis of PTSD at any time during the course of her appeal.  In reaching this conclusion, the Board acknowledges the fact that the requirement of a current disability is satisfied when the claimant had a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here, however, while provisional diagnoses of PTSD may have been rendered, the Board believes that a conclusive medical determination had not been reached regarding the appropriate diagnosis for the Veteran's psychiatric symptomatology.  As explained above, the weight of evidence suggests that PTSD was not in fact the appropriate diagnosis for the Veteran's psychiatric symptomatology at any time during the course of her appeal.  As such, the Board concludes that these provisional diagnoses lack the medical foundation to establish the presence of PTSD the course of the Veteran's appeal.

Accordingly, in light of the lack of a diagnosis of PTSD, the claim for PTSD must be denied.  See Brammer at 225.  

The Board has considered the Veteran's statements regarding her symptoms, and acknowledges that the Veteran is competent to give evidence about what she experienced; for example, the Veteran is competent to discuss that she feels sad and anxious.  See Layno at 465.  However, in the present case, although the Veteran's psychiatric symptoms, such as feeling sad and anxious, are found to be capable of lay observation, the diagnosis of PTSD is not within the province of a layperson, as such requires medical training and expertise.  See Jandreau, 492 F. 3d at 1372.  Essentially, to make such a diagnosis requires psychiatric testing and evaluation by a mental health professional, and thus the Veteran's statements to the effect that she has a diagnosis of PTSD do not constitute competent evidence.   

For the reasons discussed above, the Board finds that, because the weight of the evidence is against a finding of a current diagnosis of PTSD, service connection for PTSD is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a timely January 2005 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, including a claim for PTSD, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  The letter included a PTSD stressor questionnaire.  In addition, a March 2006 letter described how VA determines disability ratings and effective dates, and a March 2009 letter provided the Veteran with examples of evidence that could be used to support the occurrence of her claimed personal assault.  The Board finds that any untimeliness in the notice provided to the Veteran is nonprejudicial, as the Veteran has had ample opportunities subsequent to issuance of proper notice to submit additional evidence, and has demonstrated understanding of the elements of her claim through her statements.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, VA opinions, the Veteran's statements, and the vocational rehabilitation records requested by the Board in its February 2013 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but she declined.   

VA opinions were obtained in June 2010, August 2010, and March 2013 with regard to the questions of whether the Veteran had a diagnosis of PTSD that was related to active service.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.  The Board finds that the June 2010, August 2010, and March 2013 VA opinions obtained in this case are adequate as to the questions of whether the Veteran has PTSD that is related to active service.  The opinions were predicated on a full reading of the private and VA medical records in the Veteran's claims file and examination and interview of the Veteran.  The VA opinions considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim of service connection for PTSD decided herein has been met.  38 C.F.R. § 3.159(c)(4).  The Board also finds that the March 2013 VA opinion satisfies the Board's February 2013 Remand directives solely as it pertains to the issue of service connection for PTSD.  See Stegall, 11 Vet. App. at 268.  The RO's compliance with the February 2013 Board Remand with regard to the issue of service connection for an acquired psychiatric disorder, other than PTSD, is addressed in the Remand section below.

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue of service connection for PTSD.  Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim for service connection for PTSD.


ORDER

Service connection for PTSD is denied.


REMAND

Service Connection for an Acquired Psychiatric Disability, Other Than PTSD

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for an acquired psychiatric disorder, other than PTSD.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

Addressing the arguments made by the Parties of the JMR, a VA addendum medical opinion is necessary to assist in resolving the issue of service connection for an acquired psychiatric disorder, other than PTSD.  In a February 2013 decision, the Board remanded, in pertinent part, the claim for an acquired psychiatric disorder, other than PTSD, for a VA psychiatric examination.  The VA examiner was explicitly asked to "discuss whether any current acquired psychiatric disorder, other than PTSD, at least as likely as not had its onset in service, and/or is otherwise related to the Veteran's military service."  In March 2013, the Veteran was afforded a VA psychiatric examination.  In the March 2013 examination report, the Veteran was diagnosed with depressive disorder and alcohol abuse; however, the record also reflects diagnoses of other psychiatric disorders, including adjustment disorder and bipolar disorder.  The March 2013 VA examiner did not opine as to the etiology of these additional acquired psychiatric disorders as instructed in the February 2013 Board Remand.  In this regard, a Board remand confers upon an appellant the right to compliance with that order.  Stegall, 11 Vet. App. at 268; D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Additionally, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  Barr at 303.

For the above reasons, the Board finds that a remand for an addendum medical opinion is necessary to assist in determining the etiology of the acquired psychiatric disorder, other than PTSD, to include adjustment disorder, depression, bipolar disorder, and alcohol abuse.

Accordingly, the issue of service connection for an acquired psychiatric disorder, other than PTSD, to include adjustment disorder, depression, bipolar disorder, and alcohol abuse is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the March 213 VA psychiatric examination, or if that examiner is not available, to another examiner.  If an opinion cannot be provided without an examination, one should be provided; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

For EACH of the following acquired psychiatric disabilities, other than PTSD, that the Veteran has been diagnosed with, including, but not limited to, adjustment disorder, depression, bipolar disorder, and alcohol abuse, the VA examiner should offer the following opinions:

a)  Is it as likely as not (50 percent probability or greater) that any of the Veteran's diagnosed acquired psychiatric disorders other than PTSD onset in service?

b)  Is it as likely as not (50 percent probability or greater) that any of the Veteran's diagnosed acquired psychiatric disorders other than PTSD, was otherwise caused by, or related to, service?

c) Does the Veteran have an Axis II personality disorder, and if so, it is at least as likely as not (50 percent or greater) that an Axis I disorder was superimposed upon it during the Veteran's active military service.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


